                                                                                   Case 2:20-mc-00076-MWF-MRW Document 17 Filed 09/08/20 Page 1 of 2 Page ID #:688



                                                                                       &DUOD 0 :LUWVFKDIWHU 6%1 
                                                                                          (PDLO   FZLUWVFKDIWHU#UHHGVPLWKFRP
                                                                                       5((' 60,7+ //3
                                                                                           $YHQXH RI WKH 6WDUV 6XLWH 
                                                                                       /RV $QJHOHV &$ 
                                                                                          7HOHSKRQH 
                                                                                       )D[ 

                                                                                       -DPHV & 0F&DUUROO Pro hac vice forthcoming
                                                                                           /H[LQJWRQ $YHQXH WK )ORRU
                                                                                       1HZ <RUN 1< 
                                                                                          7HO  
                                                                                       )D[  
                                                                                          MPFFDUUROO#UHHGVPLWKFRP
                                                                                      
                                                                                          5L]ZDQ $ 4XUHVKL Pro hac vice forthcoming
                                                                                        . 6WUHHW 1:
                                                                                          6XLWH  (DVW 7RZHU
                                                                                      :DVKLQJWRQ '& 
                                                                                          7HOHSKRQH  
                 $ OLPLWHG OLDELOLW\ SDUWQHUVKLS IRUPHG LQ WKH 6WDWH RI 'HODZDUH




                                                                                      )DFVLPLOH  
                                                                                          (PDLO UTXUHVKL#UHHGVPLWKFRP
                                                                                     
5((' 60,7+ //3




                                                                                      Attorneys for Petitioner
                                                                                           Daniel Snyder
                                                                                     

                                                                                                             81,7(' 67$7(6 ',675,&7 &2857
                                                                                                            &(175$/ ',675,&7 2) &$/,)251,$
                                                                                     
                                                                                                                                   0LVF $FWLRQ 1R 20MC76 MWF
                                                                                      ,Q UH $SSOLFDWLRQ RI 'DQLHO 6Q\GHU         (MRWx)
                                                                                          IRU DQ 2UGHU 'LUHFWLQJ 'LVFRYHU\ IURP
                                                                                      1HZ &RQWHQW 0HGLD ,QF GED 0($           25'(5 *5$17,1* -8',&,$/
                                                                                        :RUOG:LGH 3XUVXDQW WR  86&       $66,67$1&( ,1 $,' 2) $
                                                                                                                                 )25(,*1 352&((',1*
                                                                                                                                   38568$17 72  86&  
                                                                                     

                                                                                     

                                                                                     

                                                                                     

                                                                                     

                                                                                     

                                                                                     

                                                                                     
                                                                                                                            
                                                                                                    >352326('@ 25'(5 *5$17,1* -8',&,$/ $66,67$1&( ,1 $,' 2)
                                                                                                        $ )25(,*1 352&((',1* 38568$17 72  8 6 &  
                                                                                   Case 2:20-mc-00076-MWF-MRW Document 17 Filed 09/08/20 Page 2 of 2 Page ID #:689



                                                                                              8SRQ FRQVLGHUDWLRQ RI WKH ex parte SHWLWLRQ IRU DVVLVWDQFH LQ DLG RI D IRUHLJQ
                                                                                       SURFHHGLQJ SXUVXDQW WR  8 6 &   WKH ³3HWLWLRQ´ VXEPLWWHG E\ SHWLWLRQHU 'DQLHO

                                                                                       6Q\GHU ³3HWLWLRQHU´  DQG DOO SDSHUV VXEPLWWHG LQ VXSSRUW WKHUHRI WKH &RXUW ILQGV WKDW

                                                                                          WKH VWDWXWRU\ UHTXLUHPHQWV RI  8 6 &   DUH VDWLVILHG DQG  WKH IDFWRUV
                                                                                       LGHQWLILHG E\ WKH 6XSUHPH &RXUW RI WKH 8QLWHG 6WDWHV LQ Intel Corp. v. Advanced Micro

                                                                                       Devices, Inc.,  8 6   ZHLJK LQ IDYRU RI JUDQWLQJ WKH 3HWLWLRQ DQG LW LV

                                                                                       IXUWKHU

                                                                                              25'(5(' WKDW WKH 3HWLWLRQ LV *5$17(' DQG LW LV IXUWKHU
                                                                                              25'(5(' WKDW 3HWLWLRQHU LV JUDQWHG OHDYH WR VHUYH WKLV 2UGHU DQG WKH VXESRHQDV
                                                                                      DWWDFKHG WR WKH 'HFODUDWLRQ RI 5L]ZDQ $ 4XUHVKL GDWHG $XJXVW   DV ([KLELW ³$´
                 $ OLPLWHG OLDELOLW\ SDUWQHUVKLS IRUPHG LQ WKH 6WDWH RI 'HODZDUH




                                                                                      DQG ([KLELW ³%´ XSRQ UHVSRQGHQW 1HZ &RQWHQW 0HGLD ,QF DQG LV DXWKRUL]HG WR LVVXH

                                                                                      DGGLWLRQDO VXESRHQDV IRU GHSRVLWLRQ WHVWLPRQ\ DQG WKH SURGXFWLRQ RI GRFXPHQWV DV
5((' 60,7+ //3




                                                                                      3HWLWLRQHU UHDVRQDEO\ GHHPV DSSURSULDWH DQG DV LV FRQVLVWHQW ZLWK WKH )HGHUDO 5XOHV RI

                                                                                      &LYLO 3URFHGXUH DQG LW LV IXUWKHU

                                                                                             25'(5(' WKDW 1HZ &RQWHQW 0HGLD ,QF FRPSO\ ZLWK VXFK VXESRHQDV LQ
                                                                                      DFFRUGDQFH ZLWK DQG VXEMHFW WR LWV ULJKWV XQGHU WKH )HGHUDO 5XOHV RI &LYLO 3URFHGXUH DQG

                                                                                      WKH 5XOHV RI WKLV &RXUW

                                                                                     

                                                                                     

                                                                                     
                                                                                          62 25'(5('

                                                                                      '$7(' September 8 

                                                                                     
                                                                                                                                     BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                                                                                                                     MICHAEL R. WILNER
                                                                                                                                   81,7(' 67$7(6 MAGISTRATE
                                                                                     
                                                                                                                                     -8'*(

                                                                                     

                                                                                     

                                                                                     

                                                                                     
                                                                                                                           
                                                                                                   >352326('@ 25'(5 *5$17,1* -8',&,$/ $66,67$1&( ,1 $,' 2)
                                                                                                       $ )25(,*1 352&((',1* 38568$17 72  8 6 &  
